Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 07/11/2022.

Rejection of Claims 1-20 under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that the amendment resolves the 112a and the 112b issues.
Examiner’s Response:
Upon the claim amendment, the 112a and the 112b issues are resolved. However, the amendment renders new 112a written description issue. Please see the detail in the 112a rejection. 

Rejection of Claims 1-20 under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the prior art of record does not teach the amended limitations “the pool of computing resources comprising the one or more leased resources and one or more idle resources available for lease to execute jobs as part of the pool of computing resources.” Specifically, Applicant cites column 4, lines 29 - 35 of KHANNA, and argues KHANNA discloses that the nodes are removed from the cluster so as to be available for other uses. Applicant further argues cluster nodes in KHANNA are not available for lease to execute jobs as part of the pool but are instead allocated to the cluster to execute portions of a program and are removed from the cluster to be made available for other purposes, and therefore clusters in KHANNA would include leased nodes but would not include idle nodes available for leasing. Moreover, Applicant argues  VUL may only disclose a pool that includes a leased resource after the leasing step is performed, but however after leasing, VUL does not disclose that any remaining resources are available to lease. Applicant further argues VUL does not teach a pool that includes both leased resources and resources available to lease. 
Applicant argues the prior art of record does not teach the newly added limitation “monitored metrics that include a count of the idle resources.” Specifically, Applicant argues KHANNA does not disclose idle nodes within a cluster (pool) that are available for lease and therefore cannot disclose a count of such idle nodes. Applicant further argues since KHANNA discloses removing leased nodes from the cluster to make them available for reuse, this removing step would not increase the count of the one or more idle resources of the monitored metrics. Applicant argues VUL fails to disclose that monitored metrics include a count of the one or more idle resources available for lease. 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
	Column 4, lines 29 - 35 of KHANNA merely recites an option for a user to remove computing nodes from a cluster/pool to save cost, which is a necessary step or a fundamental mode of operation for KHANNA. Specifically, KHANNA teaches or suggests node(s)/resource(s) in a cluster/pool that complete assigned job(s) become idle and are maintained in the cluster/pool for executing another program/job for a same user or a different user, while other nodes in the cluster/pool are still leased and executing leasing jobs. Therefore, the cluster/pool comprises idle node(s) available for lease to execute jobs for the same user or the different user, and leased node(s) that are still executing leasing jobs/program. (see Col.16, Ln.22-26; Col.33, Ln.12-18; Col.22, Ln.1-3; Col. 24, Ln. 62-Col.25, Ln.7; Col.20, Ln.8-15; Node A and Node C have completed the portions of the distributed execution assigned to them (both the initial assignments, and any later assignments). Accordingly, while other cluster computing nodes 230 continue the ongoing distributed execution of Program X; determine … a number of computing nodes that are currently available from the DPE service; when a sufficient quantity of computing nodes or other sufficient amount of program execution capacity again becomes available; a user may initiate the distributed execution of a first program on a cluster of multiple computing nodes, but may maintain the cluster of multiple computing nodes even after the distributed execution of the first program has ended. One reason that the user may maintain the cluster is to execute a distinct second program on the existing cluster after the first program has ended, such as a second program that uses the same or similar configuration (e.g., the same type of program but with a new input data set), or instead a second program that uses generated results or other output data from the execution of the first program as input data for the distributed execution of the second program; After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user)  
	KHANNA also teaches or suggests monitor metrics comprising a count of the one or more idle resources for the pool of computing resources (Col.33, Ln.55-62; Col.33, Ln.12-18; Col.22, Ln.1-3; Col.16, Ln.22-26; Col.8, Ln.5-10; a particular minimum threshold percentage of the cluster computing nodes, such as 90%, are available within a particular time threshold, such as 10 minutes; that a particular minimum threshold quantity of cluster computing nodes are available within a particular time threshold; etc.), a minimum threshold of computing resources being available (e.g., a specified percentage or total quantity of CPU cycles or other CPU utilization measure), etc.; determine … a number of computing nodes that are currently available from the DPE service; when a sufficient quantity of computing nodes or other sufficient amount of program execution capacity again becomes available; Node A and Node C have completed the portions of the distributed execution assigned to them (both the initial assignments, and any later assignments). Accordingly, while other cluster computing nodes 230 continue the ongoing distributed execution of Program X; Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, such as may be measured, for example, by a combination of one or more of processing capacity (e.g., number and/or size of processing units)).
As presented above, KHANNA teaches a leased resource in a cluster/pool becomes an idle resource (Col.16, Ln.22-26; Col.33, Ln.12-18; Col.22, Ln.1-3; Col. 24, Ln. 62-Col.25, Ln.7; Col.20, Ln.8-15) and determining a count of idle resources (Col.33, Ln.55-62; Col.33, Ln.12-18; Col.22, Ln.1-3; Col.16, Ln.22-26; Col.8, Ln.5-10). Therefore, KHANNA implies increasing the count of idle resources based upon the lease resource in the cluster become an idle resource, namely “wherein the assigning increases the count of the one or more idle resources of the monitored metrics.” Only for the sake of compact prosecution, a new reference ZWEBEN (US 6,216,109 B1) is introduced and ZWBEN explicitly teaches monitoring a count of idle/available resources in a pool and increasing the count of idle resources based on assigning a used/leased resource to be an idle resource after the used/leased resource completes execution of a job (Fig.4B, Col.14, Ln.65-Col.15, Ln.13, Col. 22, Ln.13-14, FIG. 4B is a schematic diagram illustrating maintenance of a resource history 450 (shown as a histogram) for a reusable resource pool. At time 0, the quantity of the resource available in the resource pool is 5. As illustrated by the bar above the resource history 450, Task 1 begins at time 100 and requires 1 unit of the resource. Thus, the resource history 450 decrements 1 unit from the pool. The resource pool has 4 units available from time 100 to time 200. At time 200, Task 2 begins. Task 2 also requires 1 unit of the resource. Since Task 1 continues to take place, a total of 2 units are decremented from the resource pool. Consequently, the resource pool has only 3 units available from time 200 to time 300. At time 300, both Task 1 and Task 2 conclude, releasing the resources that were being used. As a result, the pool is incremented 2 units so that 5 units are again available in the resource pool; bill of resources entries). Please see complete Graham v. Deere analysis in the 103 rejection.
Further, Applicant seems to imply that the claimed “leased resources” and “idle resources” are mutually exclusive. However, the claims encompass the scenario that “leased resources” and “idle resources” are overlapping. Neither the claims nor the specification specify that “leased resources” and “idle resources” are mutually exclusive, and in other words excluding the scenario that a resource can be both “leased” and “idle.” Therefore, “leased resource” and “idle resource” can be the same resource under the broadest reasonable interpretation. 
Although VUL is no longer used in the current rejections, Applicant’s arguments regarding VUL are not persuasive. Specifically, VUL teaches the monitored metrices include a count (e.g. percentage) of idle (e.g. surplus) resources in a pool available to be leased, in comparison to other leased resources in the pool (e.g. utilization level) executing jobs. Therefore VUL teaches that the pool comprises idle (e.g. surplus) resources in a pool available to be leased and other leased resources in the pool (e.g. utilization level) executing jobs (¶ [0031], ¶ [0057], ¶ [0062-0064], current utilization level of computing resources in the resource pool (205) … surplus processing capacity may be sold when processing capacity utilization falls below a certain percentage of total processing capacity in the resource pool (205); the resource pool may be monitored to obtain metrics (e.g., minimum and/or maximum utilization level, utilization frequency, etc.); as shown in FIG. 6A, the utilized storage capacity (605) is seventy-five percent of the total storage capacity … As shown in FIG. 6B, the utilized storage capacity (605) is now less than fifty percent of the total storage capacity in the resource pool (600) … the threshold policy indicates that access to surplus storage capacity should be sold … The utilized storage capacity (605) is now fifty percent of the storage capacity that remains available for use).
For a record of prosecution, another two references OKA and ADDLEMAN are also identified and included in Form 892 in response to Applicant’s arguments. 
OKA (US 2004/0205759 A1) teaches a pool of resources comprise leased resources and idle resources available to be leased (ABSTRACT, ¶ [0069], A computing resource of a processor is clustered into sub processors, and the operating status of each of the sub processors is monitored by a management processor, so that a task is assigned to a sub processor that is operated according to the magnitude of the load of information processing requested. When a request for resource leasing is made from another computer via I/O interface, a computing resource of a idle sub processor is leased; The operating status monitoring portion 26 monitors how many sub processors 14 are actually operating, and outputs, as numeric data, whether there is any load to spare; and, if so, how many sub processors 14 are idle. To obtain information on the idle state of the sub processors 14).
ADDLEMAN (US 2007/0083648 A1) teaches a count of available resources in a pool (¶ [0048], ¶ [0052], ¶ [0054], agent 140 receives the available resource count from a resource pool at step 710. The resource count is a value representing the quantity of available resources within a resource pool; After the available resource count is retrieved at step 710, Agent 140 retrieves the maximum resource count from the resource pool at step 720; Agent 140 transmits the resource pool data, consisting of the available resource count and optionally the maximum resource count, to enterprise manager 220 at step 740). 
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: “network-based service”, “managed query service”, “data storage service” and “resource management service” in claims 1-2 and 4-5. Because ¶ [0098] of the specification indicates these services are software components being executed by a processor (¶ [0098], “server computer 1402F that can execute some or all of the software components described above. For example, and without limitation, the server computer 1402F can execute various components for providing different services of a provider network 200, such as the managed query service 270, the data catalog service 280, resource management service 290, and other services 1410 (e.g., discussed above) and/or the other software components described above”; claim 4, “network-based service is a managed query service”; ¶ [0053], “data catalog service 280, to store the schema for the data set”)
Moreover, “network-based service”, “managed query service”, “data storage service” and “resource management service” in claims 14-15 and 20 do NOT invoke 112f because the claimed hardware structure is the memory, the non-transitory computer readable medium. 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities: claims 9 and 17 recite “causing the leased resources … assigned to the computing resource … assigning the leased resource,” which should be “causing the leased resources … assigned to the leased resource … assigning the leased resource.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 5, and 14 recite “assign a leased resource of the one or more leased resources that completed execution of a selectively routed job to be an idle resource of the one or more idle resources available for lease to execute a different job, wherein the assigning increases the count of the one or more idle resources of the monitored metrics.” There is no corresponding sufficient written description for “assign,” because a resources automatically becomes idle whenever the resource is not executing a job, rather than “assigning” a resource the “idle” status. The dependent claims fail to cure the deficiency and thus are rejected for the same reason.
Further, dependent claims 9 and 17 further recite “the […leased…] resource to be scrubbed prior to assigning the leaded resource to be idle resource.” “assigning … idle” render the same written description issue as that of independent claims. Moreover, there is no written description for the temporal relationship between “scrub” and “idle,” let alone “scrub” happens “prior to” “idle.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over KHANNA (US 8,296,419 B1), in view of ZWEBEN (US 6,216,109 B1), hereinafter KHANNA-ZWEBEN.
Per claims 1, 5, and 14, KHANNA teaches “A system, comprising: a memory to store program instructions which, when performed by at least one processor, cause the at least one processor to perform a method to at least: (claim 21 and 15, one or more processors; and one or more components of a distributed execution service that are configured to, when executed by at least one of the one or more processors; A non-transitory computer-readable medium whose contents configure a computing system to perform a method) selectively route for execution respective jobs to one or more leased resources of a pool of computing resources of a network-based service, (Fig.1, Fig.2, Col.23, Ln. 25-62; Col.24, Ln.8-33; the determination of which computing nodes to use for execution of a program may be made in a variety of ways … the selection of appropriate computing nodes to use may be based at least in part on whether the computing nodes have sufficient resources available to satisfy those resource criteria. In at least some situations, the multiple computing nodes selected for the distributed execution of an indicated program are referred to as a "cluster," and the initiation of the distributed execution of the indicated program on the cluster by the DPE service includes some or all of the following non-exclusive actions: selecting multiple computing nodes to be used as the cluster to perform the distributed execution of the indicated program … obtaining the indicated input data to be used by the distributed execution of the indicated program; separating the obtained input data into multiple subsets that are each to be used on one of the multiple computing nodes of the cluster; separating the indicated program into multiple execution jobs to be executed on the multiple computing nodes of the cluster; for each of the multiple computing nodes, loading on the computing node software and optionally input data to be used for the distributed execution of the indicated program; fees may be associated with the use of a DPE service, such that the DPE service may perform distributed execution of programs on behalf of a user in exchange for payment of one or more fees by that user. For example, in some embodiments, fees may be charged to a user based on an amount and/or type of distributed program execution capacity allocated for executing one or more programs on behalf of a user, such as based on one or more of a number of computing nodes in a cluster, a number of processing units, an amount of memory, an amount of storage, an amount of network resources, etc., allocated for executing programs of the user…) the pool of computing resources comprising the one or more leased resources (Claim 15; Col.14, Ln.12-15; Col.24, Ln.8-33; a quantity of the multiple computing nodes of the cluster that are executing the distributed program; Program X have already begun their respective portions of the distributed execution of Program X at Time 1, with those other nodes being Node A 230 a, Node B 230 b, and Node C 230 c; fees may be associated with the use of a DPE service, such that the DPE service may perform distributed execution of programs on behalf of a user in exchange for payment of one or more fees by that user. For example, in some embodiments, fees may be charged to a user based on an amount and/or type of distributed program execution capacity allocated for executing one or more programs on behalf of a user, such as based on one or more of a number of computing nodes in a cluster, a number of processing units, an amount of memory, an amount of storage, an amount of network resources, etc., allocated for executing programs of the user…) and one or more idle resources, available for lease to execute jobs as part of the pool of computing resources; (Col.16, Ln.22-26; Col.33, Ln.12-18; Col.22, Ln.1-3; Col. 24, Ln. 62-Col.25, Ln.7; Col.20, Ln.8-15; Col.33, Ln.55-62; Node A and Node C have completed the portions of the distributed execution assigned to them (both the initial assignments, and any later assignments). Accordingly, while other cluster computing nodes 230 continue the ongoing distributed execution of Program X; determine … a number of computing nodes that are currently available from the DPE service; when a sufficient quantity of computing nodes or other sufficient amount of program execution capacity again becomes available; a user may initiate the distributed execution of a first program on a cluster of multiple computing nodes, but may maintain the cluster of multiple computing nodes even after the distributed execution of the first program has ended. One reason that the user may maintain the cluster is to execute a distinct second program on the existing cluster after the first program has ended, such as a second program that uses the same or similar configuration (e.g., the same type of program but with a new input data set), or instead a second program that uses generated results or other output data from the execution of the first program as input data for the distributed execution of the second program; After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user; a particular minimum threshold percentage of the cluster computing nodes, such as 90%, are available within a particular time threshold, such as 10 minutes; that a particular minimum threshold quantity of cluster computing nodes are available within a particular time threshold; etc.), a minimum threshold of computing resources being available (e.g., a specified percentage or total quantity of CPU cycles or other CPU utilization measure), etc.). [Examiner’s Comment: node(s)/resource(s) in a cluster/pool that complete assigned job(s) become idle and are maintained in the cluster/pool for executing another program/job for a same user or a different user, while other nodes in the cluster/pool are still leased and executing leasing jobs. Therefore, the cluster/pool comprises idle node(s) available for lease to execute jobs for the same user or the different user, and leased node(s) that are still executing leasing jobs/program.] monitor metrics comprising a count of the one or more idle resources for the pool of computing resources; (Col.33, Ln.55-62; Col.33, Ln.12-18; Col.22, Ln.1-3; Col.16, Ln.22-26; Col.8, Ln.5-10; a particular minimum threshold percentage of the cluster computing nodes, such as 90%, are available within a particular time threshold, such as 10 minutes; that a particular minimum threshold quantity of cluster computing nodes are available within a particular time threshold; etc.), a minimum threshold of computing resources being available (e.g., a specified percentage or total quantity of CPU cycles or other CPU utilization measure), etc.; determine … a number of computing nodes that are currently available from the DPE service; when a sufficient quantity of computing nodes or other sufficient amount of program execution capacity again becomes available; Node A and Node C have completed the portions of the distributed execution assigned to them (both the initial assignments, and any later assignments). Accordingly, while other cluster computing nodes 230 continue the ongoing distributed execution of Program X; Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, such as may be measured, for example, by a combination of one or more of processing capacity (e.g., number and/or size of processing units)) assign a leased resource of the one or more leased resources that completed execution of a selectively routed job to be an idle resource of the one or more idle resources available for lease to execute a different job, … (Col.16, Ln.22-26; Col.33, Ln.12-18; Col.22, Ln.1-3; Col. 24, Ln. 62-Col.25, Ln.7; Col.20, Ln.8-15; Node A and Node C have completed the portions of the distributed execution assigned to them (both the initial assignments, and any later assignments). Accordingly, while other cluster computing nodes 230 continue the ongoing distributed execution of Program X; determine … a number of computing nodes that are currently available from the DPE service; when a sufficient quantity of computing nodes or other sufficient amount of program execution capacity again becomes available; a user may initiate the distributed execution of a first program on a cluster of multiple computing nodes, but may maintain the cluster of multiple computing nodes even after the distributed execution of the first program has ended. One reason that the user may maintain the cluster is to execute a distinct second program on the existing cluster after the first program has ended, such as a second program that uses the same or similar configuration (e.g., the same type of program but with a new input data set), or instead a second program that uses generated results or other output data from the execution of the first program as input data for the distributed execution of the second program; After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user) based on the monitoring of the metrics for the pool of computing resources, detect a modification event for the pool; and in response to the detection of the modification event, add or remove one or more computing resources for the pool to modify the pool” (Fig.4A, 490; Fig.6, 7; Col.30, Ln.57-58; Col.4, Ln.6-37, modifying the computing nodes of the one or more clusters; the dynamic modifying may include automatically changing the multiple computing nodes of a cluster being used for distributed execution of a program while the distributed execution is ongoing, such as to expand the cluster during ongoing execution by adding one or more additional computing nodes and/or to shrink the cluster during ongoing execution by removing one or more of the computing nodes from the cluster. Cluster expansion may be performed, for example, to enable program execution to complete sooner, such as if execution on one or more cluster computing nodes is taking longer than expected, if execution of the program is being hindered by lack of sufficient computing resources and the additional computing nodes will provide access to additional computing resources that were lacking, if a master node or other cluster computing node has failed or otherwise become unavailable and the additional computing node(s) are configured to automatically take the place of the unavailable computing nodes, etc. Cluster shrinking may be performed, for example, to more efficiently use resources, such as if the distributed program execution is progressing faster than expected, if one or more cluster computing nodes are using too many computing resources and those computing nodes are shut down to throttle the excess computing resource usage, if one or more cluster computing nodes are not currently being used (e.g., have completed their portion of the distributed program execution and are removed from the cluster so as to be available for other uses and/or to prevent the ongoing distributed program execution from being responsible for ongoing fees for the computing node if it was part of the cluster), to remove all computing nodes from a cluster if a sufficient subset of the cluster computing nodes are not available for the ongoing execution).
As presented above, KHANNA teaches a leased resource in a cluster/pool becomes an idle resource (Col.16, Ln.22-26; Col.33, Ln.12-18; Col.22, Ln.1-3; Col. 24, Ln. 62-Col.25, Ln.7; Col.20, Ln.8-15; Col.33, Ln.55-62) and determining a count of idle resources (Col.33, Ln.55-62; Col.33, Ln.12-18; Col.22, Ln.1-3; Col.16, Ln.22-26; Col.8, Ln.5-10). Therefore, KHANNA implies increasing the count of idle resources based upon the lease resource in the cluster become an idle resource, namely “wherein the assigning increases the count of the one or more idle resources of the monitored metrics.”
In analogous teaching of monitoring resource metrics, ZWEBEN explicitly teaches monitoring a count of idle/available resources in a pool and increasing the count of idle resources based on assigning a used/leased resource to be an idle resource after the used/leased resource completes execution of a job (Fig.4B, Col.14, Ln.65-Col.15, Ln.13, Col. 22, Ln.13-14, FIG. 4B is a schematic diagram illustrating maintenance of a resource history 450 (shown as a histogram) for a reusable resource pool. At time 0, the quantity of the resource available in the resource pool is 5. As illustrated by the bar above the resource history 450, Task 1 begins at time 100 and requires 1 unit of the resource. Thus, the resource history 450 decrements 1 unit from the pool. The resource pool has 4 units available from time 100 to time 200. At time 200, Task 2 begins. Task 2 also requires 1 unit of the resource. Since Task 1 continues to take place, a total of 2 units are decremented from the resource pool. Consequently, the resource pool has only 3 units available from time 200 to time 300. At time 300, both Task 1 and Task 2 conclude, releasing the resources that were being used. As a result, the pool is incremented 2 units so that 5 units are again available in the resource pool; bill of resources entries). 
Thus, given the teaching of ZWEBEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of increasing a count of idle resources in a pool of ZWEBEN into monitoring idle resources in a pool of KHANNA, such that a count of idle resources in a pool would be increased based on assigning a used/leased resource to be an idle resource after the used/leased resource completes execution of a job. One of ordinary skill in the art would have been motivated to do so because ZWEBEN recognizes that it would have been advantageous to track the availability of each pool (Col. 14, Ln. 63-64, A resource history is maintained for each pool that tracks the availability of the pool over time). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of monitoring resources in a pool (increasing a count of idle resources in a pool based on assigning a used/leased resource to be an idle resource after the used/leased resource completes execution of a job) as taught by ZWEBEN into another known method of monitoring resources in a pool as taught by KHANNA to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 2 and 15, KHANNA further teaches “wherein the method further comprises: prior to selectively routing the plurality of jobs by the network-based service, instantiate and configure computing resources for the pool of computing resources” (Col.5, ln.33-48; Col.23, Ln.48-50; Col.13, Ln.65-Col.14, Ln.11; The distributed execution of a program may be initiated and configured in various manners in various embodiments, such as by a user interacting with an embodiment of a DPE service to request the execution of the program in a manner specified by the user. For example, the DPE service may provide a GUI…The user may specify various information as part of such a request; provisioning the multiple computing nodes of the cluster if needed to prepare them to receive software to be executed and input data to be used; Node D is still being initialized for Program X (e.g., is still obtaining input data to be used, is still obtaining software code corresponding to one or more execution jobs of Program X to be executed on Node D, is still configuring the Program X software code before execution begins, is still establishing access to the master node and/or to other cluster computing nodes 230, etc.)…Computing node Node E 230 e is similarly not yet executing any execution jobs for Program X, but has just completed its initialization process, and is ready to be executing its allotment of Program X execution jobs).

Per claims 3 and 8, KHANNA further teaches “wherein the method further comprises receive a request that specifies one or more criteria for detecting the modification event for the pool” (Col.25, Ln.18-27; Col.5, ln.59-Col.6, Ln.33; Col.9, Ln.63-Col.10, Ln.6; a user may specify one or more types of limits regarding the distributed execution of a program (e.g., an amount of execution time; a cost of execution; an amount of usage of one or more types of computing resources, such as memory, storage, disk I/O, network I/O; etc.), with various specified types of actions that the DPE service is to take if a specified limit is reached (e.g., to notify the user, to suspend or terminate execution of the program, to reduce usage of a type of resource corresponding to the limit, etc.; the user may further specify other configuration parameters for the distributed program execution… one or more other execution criteria to use in performing the requested execution (e.g., a user-specified QoS, or Quality of Service, level associated with the requested execution; an indication of a time by which the requested execution is to be completed; etc.)…a user may be able to specify other more general high-level execution criteria (e.g., to complete execution as cheaply as possible within some indicated time period, to complete execution as quickly as possible with a specified maximum associated fee, to complete execution in a manner that attempts to optimize one or more other types of indicated factors, etc.), and the DPE service may automatically determine to provide preferred or otherwise appropriate execution configuration parameters to use to satisfy those execution criteria; the DPESSM module 110 may select which types of actions to pursue in which situations (e.g., based on predefined criteria specified generally for the DPE service, or specified specifically for the program being executed or other user on whose behalf the program is being executed). For example, if the DPESSM module 110 automatically determines to dynamically add and/or remove computing nodes from the cluster, the DPESSM module 110 may further select which computing nodes to add or remove, such as in a manner to the selections made initially by the module 110 in selecting particular computing nodes for the cluster).

Per claim 6, KHANNA further teaches “wherein the modification event is a decommissioning event, and wherein the modifying the pool of computing resources according to the detected modification event comprises decommissioning the computing resources of the pool” (Col.21, Ln.35-42; Col.4, Ln.19-23; Col.20, Ln.8-15; the execution of an execution job on a first computing node may be terminated and moved to another second computing node, such as if the first computing node is to be shut down for maintenance, is to be used for another execution job or other program (e.g., another execution job or other program with a higher priority), is being over-utilized, is showing signs of possible failure, is over-using one or more types of computing resources, etc.; if a master node or other cluster computing node has failed or otherwise become unavailable and the additional computing node(s) are configured to automatically take the place of the unavailable computing nodes; After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user)).

Per claim 7, KHANNA further teaches “wherein the modifying the pool of computing resources according to the detected modification event comprises adding a computing resource to the at least one pool of computing resources” (Fig.4A, 490, Fig.6, 7, ABSTRACT and Col.4, Ln.6-37; the techniques include dynamically modifying the distributed program execution in various manners, such as based on monitored status information. The dynamic modifying of the distributed program execution may include adding and/or removing computing nodes from a cluster that is executing the program; the dynamic modifying may include automatically changing the multiple computing nodes of a cluster being used for distributed execution of a program while the distributed execution is ongoing, such as to expand the cluster during ongoing execution by adding one or more additional computing nodes and/or to shrink the cluster during ongoing execution by removing one or more of the computing nodes from the cluster. Cluster expansion may be performed, for example, to enable program execution to complete sooner, such as if execution on one or more cluster computing nodes is taking longer than expected, if execution of the program is being hindered by lack of sufficient computing resources and the additional computing nodes will provide access to additional computing resources that were lacking, if a master node or other cluster computing node has failed or otherwise become unavailable and the additional computing node(s) are configured to automatically take the place of the unavailable computing nodes, etc.).

Per claims 9 and 17, KHANNA further teaches “causing the leased resource of the one or more leased resources that completed execution of a job assigned to the computing resource to be scrubbed prior to assigning the leased resource to be the idle resource” (Col.16, Ln.22-26; Col. 24, Ln. 62-Col.25, Ln.7; Col.20, Ln.8-15; Node A and Node C have completed the portions of the distributed execution assigned to them (both the initial assignments, and any later assignments). Accordingly, while other cluster computing nodes 230 continue the ongoing distributed execution of Program X; a user may initiate the distributed execution of a first program on a cluster of multiple computing nodes, but may maintain the cluster of multiple computing nodes even after the distributed execution of the first program has ended. One reason that the user may maintain the cluster is to execute a distinct second program on the existing cluster after the first program has ended, such as a second program that uses the same or similar configuration (e.g., the same type of program but with a new input data set), or instead a second program that uses generated results or other output data from the execution of the first program as input data for the distributed execution of the second program; After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user) [Examiner’s Comment: node(s)/resource(s) in a cluster/pool that complete leased job(s) will be maintained in the cluster/pool and scrubbed/erased before becoming idle/available to execute another program/job for a same user or a different user.]

Per claims 10 and 18, KHANNA further teaches “receiving a request that identifies a configuration for the computing resources of the pool of computing resources, (Col. 8, Ln.50-58; Col.5, ln.59-Col.6, Ln.33; the users may interact with the DPESSM module 110 to initiate and configure execution of programs in various ways in various embodiments, such as by specifying a number and/or type of computing nodes for execution of programs, a minimum and/or maximum number of computing nodes to use, a preferred execution time and/or period of execution, an expiration time for the program execution request, a selection of one of multiple priorities for the execution; the user may further specify other configuration parameters for the distributed program execution… one or more other execution criteria to use in performing the requested execution (e.g., a user-specified QoS, or Quality of Service, level associated with the requested execution; an indication of a time by which the requested execution is to be completed; etc.)… a user may be able to specify other more general high-level execution criteria (e.g., to complete execution as cheaply as possible within some indicated time period, to complete execution as quickly as possible with a specified maximum associated fee, to complete execution in a manner that attempts to optimize one or more other types of indicated factors, etc.), and the DPE service may automatically determine to provide preferred or otherwise appropriate execution configuration parameters to use to satisfy those execution criteria) wherein the computing resources are instantiated and configured for the pool according to the identified configuration” (Col.5, ln.33-48; Col.23, Ln.48-50; Col.13, Ln.65-Col.14, Ln.11; The distributed execution of a program may be initiated and configured in various manners in various embodiments, such as by a user interacting with an embodiment of a DPE service to request the execution of the program in a manner specified by the user. For example, the DPE service may provide a GUI… The user may specify various information as part of such a request; provisioning the multiple computing nodes of the cluster if needed to prepare them to receive software to be executed and input data to be used; Node D is still being initialized for Program X (e.g., is still obtaining input data to be used, is still obtaining software code corresponding to one or more execution jobs of Program X to be executed on Node D, is still configuring the Program X software code before execution begins, is still establishing access to the master node and/or to other cluster computing nodes 230, etc.)… Computing node Node E 230 e is similarly not yet executing any execution jobs for Program X, but has just completed its initialization process, and is ready to be executing its allotment of Program X execution jobs).

Per claim 11, KHANNA further teaches “wherein evaluating the metrics of the pool of computing resources to detect the modification event (Fig.1, 2, Col.2, Ln.18-20; Col.30, Ln.20-22; ABSTRACT; dynamically monitoring the ongoing distributed execution of a program on a cluster of multiple computing nodes; the routine gathers aggregate information regarding the usage of computing resources by the ongoing distributed execution of one or more programs on one or more clusters, and optionally retrieves status information; the techniques include dynamically modifying the distributed program execution in various manners, such as based on monitored status information. The dynamic modifying of the distributed program execution may include adding and/or removing computing nodes from a cluster that is executing the program) comprises determining an aggregate metric for the pool based on individual metrics for the computing resources of the pool” (Col.30, Ln.20-35; the routine gathers aggregate information regarding the usage of computing resources by the ongoing distributed execution of one or more programs on one or more clusters, and optionally retrieves status information regarding that ongoing distributed execution of the one or more programs (e.g., status information previously received and stored with respect to block 455, status information that is dynamically obtained by interacting with some or all computing nodes of each cluster performing the distributed execution of one of the programs, etc.). As discussed elsewhere, the aggregate information regarding the usage of the computing resources may be obtained in various manners, including by interacting with some or all computing nodes of a cluster performing the distributed execution of a program to obtain information specific to those computing nodes, and then aggregating the various node-specific information).

Per claim 12, KHANNA further teaches “wherein the pool of computing resources is one of a plurality of pools of computing resources (Col.17, Ln.21-26; Col.24, Ln.49-50; most of the hard disks and networks being used by the cluster computing nodes 230 are shared computing resources used by other computing nodes (e.g., other computing nodes 230 of the same cluster, other computing nodes of other clusters that are executing other programs, etc.); users may be enabled to configure a variety of characteristics for their clusters) respectively comprising computing resources configured to execute different types of jobs” (Col.12, Ln.4-6; Col.2, Ln.57; Col.5, Ln.63-66; Col.19, Ln.29-33; the computing systems 175 and 182 may have differing capabilities, may have different associated fees for use, may support different types of user programs; executing programs for users; an indication of a type of computing node to use for the requested execution (e.g., if the DPE service provides different types of computing nodes with different capabilities; some or all execution jobs may each have multiple distinct operations (which also may be referred to as “tasks” in some situations) that are to be performed, such as in a … parallel manner). [Comment: Different types of jobs executing in a “parallel manner” means that different computing nodes are executing the different types of jobs concurrently.]

Per claim 13, KHANNA further teaches “wherein the pool of computing resources comprise a plurality of clusters for distributed execution of queries (Col.30, Ln.20-22; Col.17, Ln.24-26; gathers aggregate information regarding the usage of computing resources by the ongoing distributed execution of one or more programs on one or more clusters; other computing nodes 230 of the same cluster, other computing nodes of other clusters that are executing other programs) with respect to remotely stored data, (Col.19, Ln.55-Col.20, Ln.1; Col.10, Ln.32-33; Col.12, Ln.64-67; when the execution is initiated, the input data to be used by the execution job … from a highly available long-term storage location for the DPE service that is remote from the multiple computing nodes used to execute the program (e.g., a long-term storage location that is available from a network-accessible remote storage service); by using one or more optional remote storage services 150 that are accessible over the network 100; At least some such programs may be stored by … the storage systems 160 and/or using a remote storage service) and wherein the plurality of jobs and the other job selectively routed to the pool of computing resources are queries” (Fig.1, 2, Col.8, Ln.29-54; Col.9, Ln.4-41; the various users 140 may interact with the DPESSM module 110 to make requests and specify various information…the users may interact with the DPESSM module 110 to initiate and configure execution of programs in various ways in various embodiments, such as by specifying a number and/or type of computing nodes for execution of programs; a particular user may use a GUI or API provided by the module 110 to submit a request for execution of an indicated program using indicated input data, optionally along with a variety of other types of configuration information. After the request for execution of the program is received, the DPESSM module 110 may select which of the available computing nodes 120 to use for the requested execution in various ways…As the execution jobs execute on the various computing nodes). 

Per claim 16, KHANNA further teaches “wherein, in the modifying the pool of computing resources according to the detected modification event, the program instructions cause the one or more computing devices to implement removing a computing resource from the pool of computing resources” (ABSTRACT and Col.4, Ln.6-37; the techniques include dynamically modifying the distributed program execution in various manners, such as based on monitored status information. The dynamic modifying of the distributed program execution may include adding and/or removing computing nodes from a cluster that is executing the program; the dynamic modifying may include automatically changing the multiple computing nodes of a cluster being used for distributed execution of a program while the distributed execution is ongoing, such as to expand the cluster during ongoing execution by adding one or more additional computing nodes and/or to shrink the cluster during ongoing execution by removing one or more of the computing nodes from the cluster…Cluster shrinking may be performed, for example, to more efficiently use resources, such as if the distributed program execution is progressing faster than expected, if one or more cluster computing nodes are using too many computing resources and those computing nodes are shut down to throttle the excess computing resource usage, if one or more cluster computing nodes are not currently being used (e.g., have completed their portion of the distributed program execution and are removed from the cluster so as to be available for other uses and/or to prevent the ongoing distributed program execution from being responsible for ongoing fees for the computing node if it was part of the cluster), to remove all computing nodes from a cluster if a sufficient subset of the cluster computing nodes are not available for the ongoing execution).


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KHANNA-ZWEBEN, in view of IRIE (US 2010/0082622 A1).
Per claims 4 and 20, KHANNA further teaches “wherein the at least one processor is a resource management service, (Fig.1A, 110; Fig.1B, 180; Col.25, Ln.31-40; FIG. 3 is a block diagram illustrating an example embodiment of a system suitable for performing techniques to manage distributed execution of programs. In particular, FIG. 3 illustrates a server computing system 300 suitable for executing an embodiment of a Distributed Program Execution Service System Manager module … the server computing system 300 has components that include a CPU 305) wherein the network-based service is a managed query service, (Fig.1A, 1B; Col.7, Ln.44-60; Col.8, Ln.29-31, In the example of FIG. 1A, a number of users 140 are interacting over a network 100 with an illustrated embodiment of a Distributed Program Execution Service System Manager (“DPE Service SM” or “DPESSM”) module 110 to initiate distributed execution of programs on one or more computing nodes 120 that are available for executing programs of the users…The network 100 may, for example, be a publicly accessible network of linked networks, possibly operated by various distinct parties, such as the Internet. In other embodiments, the network 100 may be a private network, such as, for example, a corporate or university network that is wholly or partially inaccessible to non-privileged users. In still other embodiments, the network 100 may include one or more private networks with access to and/or from the Internet; the various users 140 may interact with the DPESSM module 110 to make requests and specify various information) and wherein the plurality of jobs and the other job are queries executed with respect to data sets stored in a data storage service” (Fig.1A, 150; Fig. 1B, 160; Col.19, Ln.55-Col.20, Ln.1; Col.10, Ln.32-33; Col.12, Ln.64-67; when the execution is initiated, the input data to be used by the execution job may be locally stored on the computing node (e.g., on a local hard disk or other local storage device) to facilitate access to that input data during execution, and any software instructions to be executed for the execution job may similarly be locally stored on the computing node. Such information to be locally stored may be supplied to the computing node under control of the system manager module of the DPE service, such as from a highly available long-term storage location for the DPE service that is remote from the multiple computing nodes used to execute the program (e.g., a long-term storage location that is available from a network-accessible remote storage service); by using one or more optional remote storage services 150 that are accessible over the network 100; At least some such programs may be stored by the DPE service and/or by users on the storage systems 160 and/or using a remote storage service). 
However, KHANNA does not teach “wherein the resource management service, the managed query service, and the data storage service are implemented as part of a same provider network”. Specifically, KHANNA discloses “resource management service” (Fig.1A, 110; Fig.1B, 180; Fig.3; Col.25, Ln.31-40), “managed query service” (Fig.1A, 140, 100; Col.7, Ln.44-60; Col.8, Ln.29-31) and “data storage service” (Fig.1B, 160; Col.19, Ln.55-Col.20, Ln.1; Col.10, Ln.32-33; Col.12, Ln.64-67) connected by network connections. However, KHANNA does not explicitly disclose whether they are in a single/same network or plural/different networks. If they are in a single/same network, then the single network is necessarily by a same network provider and therefore meets the claim limitation “a same provider network”. If they are in plural/different networks, then KHANNA does not explicitly teach “a same provider network”.
In analogous teaching, IRIE teaches plural/different networks can either be operated by same network provider or different network providers (Fig.1, ¶ [0038-0040], The plurality of networks 1 to 3 are networks different from each other. The different networks mean those as follows. The different networks operated by different network provider (i.e. carrier). The different networks operated by the same network provider). 
Thus, given the teaching of IRIE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of plural networks by a same network provider of IRIE into KHANNA-ZWEBEN for networks of “resource management service”, “managed query service” and “data storage service”, such that “resource management service”, “managed query service” and “data storage service” would be implemented by a same provider network. One of ordinary skill in the art would have been motivated to do so because IRIE recognizes that it would have been an engineering design choice to implement plural networks by either a same network provider or by different network providers, namely easy substitute to each other (¶ [0038-0040], The plurality of networks 1 to 3 are networks different from each other. The different networks mean those as follows. The different networks operated by different network provider (i.e. carrier). The different networks operated by the same network provider). Additionally, the distributed computing system of the claimed invention functions properly independent of the choice of “same/different network provider” and the specification is silent of the criticality of “a same network provider”. Thus additionally one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of networks (by the same network provider) as taught in IRIE into a known method of networks (implementing “resource management service”, “managed query service” and “data storage service”) as taught in KHANNA-ZWEBEN to yield predictable and reasonably successful results of “resource management service”, “managed query service” and “data storage service” by the same network provider (KSR MPEP 2143).

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KHANNA-ZWEBEN, in view of CHERKASOVA (US 2017/0132042 A1).
Per claim 19, KHANNA further discloses “wherein the pool of computing resources comprises a plurality of clusters for distributed execution of queries (Col.30, Ln.20-22; Col.17, Ln.24-26; gathers aggregate information regarding the usage of computing resources by the ongoing distributed execution of one or more programs on one or more clusters; other computing nodes 230 of the same cluster, other computing nodes of other clusters that are executing other programs) with respect to remotely stored data, (Col.19, Ln.55-Col.20, Ln.1; Col.10, Ln.32-33; Col.12, Ln.64-67; when the execution is initiated, the input data to be used by the execution job … from a highly available long-term storage location for the DPE service that is remote from the multiple computing nodes used to execute the program (e.g., a long-term storage location that is available from a network-accessible remote storage service); by using one or more optional remote storage services 150 that are accessible over the network 100; At least some such programs may be stored by … the storage systems 160 and/or using a remote storage service) wherein the jobs selectively routed to the pool of computing resources are queries (Col.9, Ln.4-23; a particular user may use a GUI or API provided by the module 110 to submit a request for execution of an indicated program using indicated input data, optionally along with a variety of other types of configuration information. After the request for execution of the program is received, the DPESSM module 110 may select which of the available computing nodes 120 to use for the requested execution in various ways. For example, in some embodiments, the module 110 may simply select an appropriate quantity of computing nodes from any of the available computing nodes with sufficient resources, such as, for example, by randomly selecting from a pool of available computing nodes. In other embodiments, one or more specific computing nodes may be selected on the basis of one or more other factors…) wherein the pool of computing resources is one of a plurality of pools of computing resources” (Col.17, Ln.21-26; Col.24, Ln.49-50; most of the hard disks and networks being used by the cluster computing nodes 230 are shared computing resources used by other computing nodes (e.g., other computing nodes 230 of the same cluster, other computing nodes of other clusters that are executing other programs, etc.); users may be enabled to configure a variety of characteristics for their clusters).
Moreover, KHANNA teaches that fees are at least partially determined by the number of computing nodes in a cluster, namely size of a cluster (Col.24, Ln.12-16; fees may be charged to a user based on… a number of computing nodes in a cluster) and that fees are different (Col.24, Ln.23-33; Col.12, Ln.4-6; Fees may also be charged on the basis of a variety of use factors… various fees may be associated with the various tiers, types and/or levels of services; various of the computing systems 175 and 182 may have differing capabilities, may have different associated fees for use). Therefore KHANNA implies that sizes of clusters are different, namely “a plurality of pools of computing resources respectfully comprising clusters of different sizes”.
In analogous teaching of computing clusters for executing jobs, CHERKASOVA explicitly teaches clusters of different sizes (¶  [0023], ¶ [0012] and ¶ [0017], platform configurations can differ in cluster size (e.g. number of computing nodes in a cluster); Depending on the workload to be performed, the tenant can select clusters of different sizes. A larger cluster size includes a larger number of computing nodes; the price charged by a provider to a tenant can vary based on a cluster size by the tenant).
Thus, given the teaching of CHERKASOVA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of computing clusters of different sizes of CHERKASOVA into computing clusters to be allocated of KHANNA-ZWEBEN, such that computing clusters to be allocated are of different sizes. One of ordinary skill in the art would have been motivated to do so because CHERKASOVA recognizes that it would have been advantageous to accommodate different execution jobs with clusters of different sizes and to charge prices in accordance with sizes of clusters (¶ [0012] and ¶ [0017], Depending on the workload to be performed, the tenant can select clusters of different sizes; the price charged by a provider to a tenant can vary based on a cluster size by the tenant. If the tenant selects a larger number of computing nodes to include in the cluster, then the provider would charge a higher price to the tenant) Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of computer clusters (clusters of different sizes) as taught by CHERKASOVA into another known method of computer clusters (computing clusters to be allocated) as taught by KHANNA-ZWEBEN to yield predictable and reasonably successful results of computing clusters of different sizes (KSR MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANNAH S WANG/Primary Examiner, Art Unit 2456